                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    MILWAUKEE DIVISION


JODIE L. MALICKI,
on behalf of herself and all
others similarly-situated

                Plaintiff,                                     Case No. 17-cv-1674

        v.

LEMAN U.S.A., INC.,

                Defendant


                          REPLY BRIEF IN SUPPORT OF
      PLAINTIFF’S CIVIL L. R. 7(h) EXPEDITED NON-DISPOSITIVE MOTION FOR
                     LEAVE TO FILE AMENDED COMPLAINT


        NOW COMES Plaintiff, Jodie L. Malicki, by her counsel, WALCHESKE & LUZI, LLC, and

as and for her Reply Brief in Support of Plaintiff’s Civil L. R. 7(h) Expedited Non-Dispositive Motion

for Leave to File Amended Complaint pursuant to FED. R. CIV. P. 15(a)(2) and CIVIL L. R. 7(h) and

15.

                                           ARGUMENT

I.      DEFENDANT’S OPPOSITION VIOLATES CIVIL L. R. 7(h)(2) AND SHOULD BE
        SUMMARILY REJECTED

        Plaintiff filed the present motion pursuant to Civil L. R. 7(h). (“Plaintiff’s Civil L. R. 7(h)

Expedited Non-Dispositive Motion for Leave to File Amended Complaint (“Motion”), ECF No. 22

(“Mot.”), p. 1.) Civil L. R. 7(h)(2) confines Defendant’s opposition memoranda to no more than three

(3) pages in length excluding caption and signature block. Id. Defendant’s memorandum is 12 pages.

(Brief in Opposition to Plaintiff’s Motion for Leave to File Amended Complaint (“Brief”), ECF No.




             Case 2:17-cv-01674-NJ Filed 10/15/18 Page 1 of 4 Document 40
31 (“Brf.”), p. 13.) This Court should strike Defendant’s noncompliant Brief,1 the effect of which

would be to grant Plaintiff’s Motion. See Civil L. R. 7(d).

II.        PLAINTIFF COULD NOT HAVE KNOWN THE NATURE OR EXTENT OF THE
           AMENDED AVERMENTS.

           Defendant first argues that “a party seeking to add a previously known but unasserted cause

of action ‘has a difficult burden’ to overcome on a Motion to Amend.” (Brf., p. 2 (citing Conroy

Datsun Ltd. v. Nissan Motor Corp. in U.S.A., 506 F. Supp. 1051 (N.D. Ill. 1980)).) However, Conroy

is inapposite. In that case, the plaintiff initially filed a claim which it later withdrew in its amended

complaint. Id. at 1054. Ten days before the close of discovery, the plaintiff sought to resurrect the

deleted claim based upon information elucidated at the deposition of its own witness. Id. The court

concluded it would be unfair to permit an amendment under those circumstances.

           Here, Plaintiff’s amendment is premised upon a review of over 1500 pages of documents,

including approximately 2000 timecards, which were not produced by Defendant until June 20, 2018,

a mere 26 days before Plaintiff was deposed and just 37 days before she filed this Motion. That

Plaintiff was unaware of violations involving her timecards at her deposition is entirely unsurprising.

See Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 686 (1946). These procedural facts should

not preclude this Court from granting Plaintiff’s Motion and filing Plaintiff’s Amended Complaint.

III.       PLAINTIFF’S AMENDMENT MEETS THE STANDARD OF RULE 15.

           “The Federal Rules reject the approach that pleading is a game of skill in which one misstep

by counsel may be decisive to the outcome and accept the principle that the purpose of pleading is to

facilitate a proper decision on the merits. ” Foman v. Davis, 371 U.S. 178 (1962). “Rule 15(a) declares

that leave to amend ‘shall be freely given when justice so requires’; this mandate is to be heeded.” If




1
    Brengettcy v. Horton, 423 F.3d 674, 679 (7th Cir. 2005).

                                                               2

               Case 2:17-cv-01674-NJ Filed 10/15/18 Page 2 of 4 Document 40
the underlying facts or circumstances relied upon by a plaintiff may be a proper subject of relief, he

ought to be afforded an opportunity to test his claim on the merits.” Id.

       Defendant claims that Plaintiff’s amendment would prejudice Defendant. Defendant feigns

dramatic when it suggests Plaintiff’s amendment will change the entire scope of the litigation, citing

Chaveriat v. Williams Pipe Line Co., 11 F.3d 1420 (7th Cir. 1993). (Brf., p. 7.) In Chaveriat, the

plaintiff moved to amend after the close of discovery. Id. at 1428-1429. In denying the plaintiff’s

motion on other grounds, the court noted that “it was not a matter of … changing merely the legal

conceptualization of their claim, but of injecting an entirely new and separate claim ... a different

tort” which was objectionable. Id.

       Defendant also cites In re Ameritech Corp., 188 F.R.D. 280 (N.D. Ill. 1999) for similar

reasons. (Brf., p. 8.) Defendant’s reliance on Ameritech is similarly misplaced. In that case, again

after the close of discovery, the movant sought to amend its pleading to allege class certification

claim under Rule 23. Id. at 285. The court held that the respondent would be prejudiced because

the scope of litigation significantly changed given the added class element. Id.

       In the present case, Plaintiff’s Amended Complaint does not add any new or separate legal

claims. Plaintiff has always alleged that Defendant unlawfully failed to compensate Office and

Warehouse Employees, including Plaintiff, for all hours worked in excess of forty (40) hours in a

workweek at an overtime rate of pay. Plaintiff always sought collective treatment of her claims

pursuant to 29 U.S.C. § 216(b). Although Plaintiff has discovered new facts giving rise to

Defendant’s liability during the early stages of discovery in this matter, these facts merely change

Plaintiff’s legal conceptualization of her already-existing and articulated claims.

       Moreover, cases where courts deny the filing of an amended complaint are ones “when a

party files its motion for leave after discovery has been completed or when the nonmoving party



                                                   3

           Case 2:17-cv-01674-NJ Filed 10/15/18 Page 3 of 4 Document 40
has filed for summary judgment.” Ferguson v. Roberts, 11 F.3d 696, 707 (7th Cir. 1993)(citing

Cresswell v. Sullivan Cromwell, 922 F.2d 60, 72 (2d Cir.1990)).

       Here, discovery is not complete. In fact, in accordance with the Court’s Scheduling Order,

discovery must be completed by June 5, 2019. (See ECF No. 16.) Defendant overstates the

“prejudice” that will befall it based upon new discovery demands. The parties have conducted

early-staged, limited discovery to date. Plaintiff has propounded a single set of written

interrogatories and requests for production of documents, and Defendant has deposed Plaintiff.

Plaintiff has not yet conducted any depositions of Defendant’s representatives and other lay and/or

expert witnesses. The parties have conducted no other discovery. And, while Defendant filed a

motion for summary judgment, it did so only after Plaintiff sought leave to amend. The timing of

Defendant’s motion should be seen as nothing more than a procedural maneuver to thwart

Plaintiff’s Motion on a dubious claim of undue prejudice. There simply is no prejudice.

                                        CONCLUSION

       For the reasons stated herein, this Court should grant Plaintiff’s leave to file her Amended

Complaint.

       Dated this 7th day of September, 2018.
                                                     WALCHESKE & LUZI, LLC
                                                     Counsel for Plaintiff

                                                     s/ David M. Potteiger                _____       .




                                                     James A. Walcheske, State Bar No. 1065635
                                                     Scott S. Luzi, State Bar No. 1067405
                                                     David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com

                                                4

          Case 2:17-cv-01674-NJ Filed 10/15/18 Page 4 of 4 Document 40
